Citation Nr: 1209113	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO. 07-12 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to an increased disability rating greater than 20 percent for a left shoulder disability with a scar prior to April 26, 2010.

2. Entitlement to an increased disability rating greater than 30 percent for a left shoulder disability with a scar as of April 26, 2010.

3. Entitlement to service connection for a cervical spine disorder as secondary to a service-connected left shoulder disability.

4. Entitlement to a total disability rating based on individual unemployability (TDIU), under Rice v. Shinseki, 22 Vet. App. 447 (2009).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from November 1973 to November 1975. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

The Veteran has submitted evidence of unemployability due to his service-connected disability and a request for TDIU is reasonably raised. See September 2004 Veteran's statement; September 2004 VA examination; November 2005 private consultation of Dr. Glenn Dubler, M.D.; August 2008 VA treatment record; October 2008 Social Security Administration (SSA) decision. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial or increased rating for a disability). See also Mayhue v. Shinseki, 24 Vet. App. 273, 280-282 (2011); Norris v. West, 12 Vet. App. 413, 421 (1999); Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001). Therefore, the issue of entitlement to a TDIU has been added to the present appeal. 

In September 2009, the Veteran presented testimony at a videoconference hearing, chaired by a Veterans Law Judge (VLJ) who has since retired. A transcript of that hearing is associated with the claims folder. In November 2011, the Board sent the Veteran a letter offering him another hearing before a different VLJ who will ultimately decide this appeal. See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011) (the Board member who conducts the hearing will participate in making the final determination of the claim). The Veteran responded in the same month that he did not want another hearing with a new VLJ, and asked the Board to consider the case on the evidence of record. 

This case was previously before the Board in October 2009. At that time, the Board remanded this case for further development. After completion of this development by the Agency of Original Jurisdiction (AOJ), the case has been returned to the Board for further appellate consideration.

The Board is granting in part the increased rating claim. To comply with due process requirements, the TDIU appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


FINDINGS OF FACT

1. Throughout the entire appeal, the evidence of record demonstrates "severe" muscle disability due to the Veteran's service-connected left shoulder injury to Muscle Groups II through VI. In addition, his range of flexion and abduction for his left shoulder is limited to less than 25 degrees from the side, when considering functional loss due to pain, fatigue, and weakness.
 
2. The Veteran's left shoulder scar is tender and painful. 

3. The evidence demonstrates at most "moderate" neuropathy in the left hand and fingers, associated with the service-connected left shoulder disability.

4. Probative medical evidence of record demonstrates that the Veteran's cervical spine disorder is the result of his service-connected left shoulder disability.

CONCLUSIONS OF LAW

1. Throughout the entire appeal, the criteria are met for an increased disability rating of 30 percent, but no greater, for the joint and muscle manifestations of the Veteran's left shoulder disability. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Code 5201 (2011); 38 C.F.R. §§ 4.55, 4.56, 4.69, 4.73, Diagnostic Codes 5302-5306 (2011). 

2. The criteria are met for a separate disability rating of 10 percent, but no greater, for the Veteran's left shoulder scar. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.118, Diagnostic Code 7804 (2008). 

3. The criteria are met for a separate disability rating of 20 percent, but no greater, for neuropathy of the left hand and fingers, associated with the Veteran's service-connected left shoulder disability. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.120, 4.123, 4.124a, Diagnostic Code 8514 (2011). 

4. The Veteran's cervical spine disorder is the result of his service-connected left shoulder disability. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

VA's Duty to Notify and Assist

For the cervical spine claim based on secondary service connection, review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). In any event, if any defect in VCAA notice or assistance is found, such defect is not prejudicial to the Veteran, given the completely favorable disposition of the secondary service connection claim at issue. Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

For the increased rating claim of the left shoulder, the duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in August 2007, June 2008, and February 2010. These letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his increased rating claim; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide. See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The August 2007 letter from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned when service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). The June 2008 VCAA notice letter also advised the Veteran of the additional notice requirements for increased rating claims. See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (minimum notice requirements pursuant to VCAA for an increased rating claim), rev'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to the effect on daily life and as to the assigned or cross-referenced diagnostic code under which the disability is rated). The outcome of these holdings is that VCAA notice for an increased rating claim does not have to be individually tailored to each Veteran's particular facts, but rather only a generic notice is required. In this regard, the June 2008 letter advised the Veteran of both the generic and specific evidentiary and legal criteria necessary to substantiate a higher rating for his left shoulder disability. 

As to timing, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II). If not timely or inadequate, such errors can be effectively "cured" by providing any necessary VCAA notice and then and readjudicating the claim. That is, a statement of the case (SOC) or supplemental SOC (SSOC) can readjudicate the claim so that the intended purpose of the notice is not frustrated and the appellant is given an opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). As a matter of law, VA may cure a timing of notice defect by taking proper remedial measures, such as issuing a fully compliant VCAA notice followed by a subsequent SOC or SSOC. Prickett, 20 Vet. App. at 376. 

After providing additional VCAA notice, the RO readjudicated the increased rating claim in latter SSOCs. Any timing defect in the notice has been rectified. Prickett, 20 Vet. App. at 376; see Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency). 

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), VA treatment records, SSA disability records, private medical evidence, as well as provided him with several VA medical examinations to rate the current severity of his left shoulder disability. See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83. The most recent examinations were provided in April 2010, May 2011, and June 2011. These examinations are fully adequate, and a new VA examination to rate the severity of his left shoulder disability is not warranted. The Veteran has submitted personal statements, private medical evidence, duplicate medical records, SSA records, and representative argument. 

The RO/AMC substantially complied with the Board's October 2009 remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). The RO/AMC secured SSA disability records, VA and private treatment records, and afforded the Veteran several VA examinations to rate the current severity of his left shoulder disability. The RO/AMC has substantially complied with the Board's instructions. In summary, the duty to assist has been met. 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011). 


The Merits of the Claim - Increased Ratings Greater than 20 and 30 Percent for a Left Shoulder Disability

The Veteran's left shoulder disability is rated under Diagnostic Code 5201, limitation of motion of the arm. See 38 C.F.R. § 4.71a. The Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1. However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Veteran's left shoulder disability is evaluated by "staged ratings" based upon the facts found during the period in question. Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). That is, from June 24, 2002 to April 26, 2010, the Veteran's left shoulder disability is rated as 20 percent disabling. From April 26, 2010 to the present, his left shoulder disability is rated as 30 percent disabling. 

The Veteran contends that his left shoulder disability disorder is more severe than is contemplated by the currently-assigned 20 and 30 percent ratings. See May 2006 claim. The Board presently grants the appeal in part and finds that a 30 percent disability rating is warranted for his left shoulder joint / muscle symptoms prior to April 26, 2010. In addition, a separate 20 percent rating is warranted for associated neuropathy of the left radial nerve under Diagnostic Code 8514, incomplete paralysis of the radial nerve. See 38 C.F.R. § 4.124a. A separate 10 percent rating is warranted for an associated painful left shoulder scar under Diagnostic Code 7804, scars, unstable or painful. See 38 C.F.R. § 4.118. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse. The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant. 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

With any form of arthritis, painful motion is an important factor of disability. Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint. Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint. 38 C.F.R. § 4.59. Moreover, the U.S. Court of Appeals for Veterans Claims (Court) has held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis. When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability. Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness. Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

At the outset, the September 2004 VA examiner noted that the Veteran is right-hand dominant. No medical or lay evidence of record states that he is left-hand dominant. Therefore, his service-connected left shoulder is clearly on the minor, i.e., non-dominant side. See 38 C.F.R. § 4.69. 

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees. 38 C.F.R. § 4.71, Plate I.

When rating for limitation of right shoulder motion under 38 C.F.R. § 4.71a, Diagnostic Code 5201, for a minor (non-dominant) joint, a 20 percent rating is warranted for motion limited to midway between side and shoulder level or for motion limited to shoulder level (i.e., motion limited from 45 to 90 degrees). However, motion limited to 25 degrees from the side warrants a maximum 30 percent rating for a minor (non-dominant) joint.

The evidence prior to April 26, 2010 is consistent with an increased 30 percent rating for the left shoulder joint under Diagnostic Code 5201. 38 C.F.R. § 4.7. The evidence consistently reveals flexion or abduction of the right shoulder limited to 25 degrees from the side, indicative of a 30 percent rating under Diagnostic Code 5201. See September 2004 VA joint examination (left shoulder abduction limited from 20-40 degrees, with the Veteran unable to repeat abduction motion during repetitive stress testing while holding five pound weights); November 2005 private evaluation of Dr. Glenn Dubler (left shoulder flexion limited to 15 degrees); July 2007 VA scar examination (left shoulder flexion limited to 15 degrees with guarding of movement); December 2008 VA scar examination (guarding on attempted passive range of motion of left shoulder); April 2010 VA joint examination (left shoulder flexion limited to 10 degrees, and abduction limited to 15 degrees). Pain, weakness, difficulty lifting and grasping, and other factors affecting functional loss were also noted upon repetitive motion. The April 2010 VA examiner stated the Veteran was unable to use the arm for a functional purpose. 

A 30 percent rating is clearly warranted under Diagnostic Code 5201 throughout the entire appeal period, as there is no discernible difference in the severity of his left shoulder disorder prior to and after April 26, 2010. The Veteran did reinjure his left shoulder after falling off his truck according to an August 2003 Fall River Hospital treatment record. However, an earlier August 2002 VA examination confirms the Veteran was experiencing significant left shoulder and left arm symptoms prior to his intercurrent accident. When it is not possible to separate the effects of the service-connected condition versus a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor, thus attributing such signs and symptoms to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (1996)). The June 2011 VA neurological examiner assessed that he Veteran's original service-connected injury to the left shoulder also had deep tissue effects. 

This 30 percent rating is the maximum rating available under Diagnostic Code 5201. When a disability is assigned the maximum rating for loss of range of motion, additional consideration of the factors for functional loss is not required. Johnston v. Brown, 10 Vet. App. 80, 85 (1997). Therefore, the Veteran may only receive a higher rating under a different diagnostic code or on an extra-schedular basis.

However, the evidence of record does not warrant a rating beyond 30 percent under any diagnostic code pertaining to the left arm and shoulder joints. 38 C.F.R. § 4.7.
Other diagnostic codes under joints for shoulder disabilities that provide ratings greater than 30 percent are not more appropriate because the facts of this case do not support their application. See, e.g., 38 C.F.R. § 4.71a, Diagnostic Code 5200 (for ankylosis of the scapulohumeral articulation); Diagnostic Code 5202 (for other impairment of the humerus including malunion with deformity or recurrent dislocation). See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence). There is simply no diagnosis for ankylosis, nonunion deformity, fibrous union, or loss of head of the left shoulder joint. 

Accordingly, resolving any doubt in the Veteran's favor, the evidence supports an increased disability rating of 30 percent, but no greater, for the Veteran's left shoulder disability under Diagnostic Code 5201. 38 C.F.R. § 4.3. This 30 percent rating is effective throughout the entire appeal period. 


The Merits of the Claim - Increased Rating for Left Shoulder Muscles

The May 2011 VA examiner documented that the Veteran's left shoulder disability also involved Muscle Groups II, III, IV, V, and VI. The Board has considered assigning separate and additional ratings for his left shoulder disability under Diagnostic Codes 5302-5306 for muscle injuries to the left shoulder. See 38 C.F.R. § 4.73. However, this would constitute pyramiding, contrary to the provisions of 38 C.F.R. § 4.14. In effect, the Veteran is not entitled to separate and additional ratings for his left shoulder muscle disability, as manifestations of a disability under multiple diagnoses (i.e., pyramiding) is to be avoided under 38 C.F.R. § 4.14. 

As limitation of motion (flexion and abduction and rotation) is a manifestation of both muscle and joint injuries, this symptom is already compensated by his existing 30 percent rating under Diagnostic Code 5201. Likewise, limitation of motion associated with a disability is specifically accounted for under the muscle injury criteria, as set forth at 38 C.F.R. § 4.56(c) (uncertainty of movement factor). Moreover, the applicable diagnostic codes of the muscle, Diagnostic Codes 5302-5306, account for motion of the shoulder joint (elevation, abduction, forward/backward swing, outward, inward, upward rotation), as muscles move joints. See 38 C.F.R. § 4.73. Finally, for VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement. 38 C.F.R. § 4.56(c). These criteria are overlapping with the symptoms of functional loss that pertain to the joints, listed in 38 C.F.R. §§ 4.40 and 4.45. See also DeLuca v. Brown, 8 Vet. App. 202 (1995); VAOPGCPREC 9-98 (August 1998). The same signs and symptoms cannot be used to support more than one evaluation under 38 C.F.R. § 4.14. 

However, in rating his service-connected left shoulder disability, application of 38 C.F.R. § 4.14 does not prohibit the Board from comparing the rating criteria for the left shoulder joint versus the rating criteria for the affected left shoulder muscles and considering which provides a higher evaluation based on the manifestations of the disability. See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence). Therefore, the Board will evaluate the Veteran's left shoulder disability under the diagnostic code that will provide the most favorable rating considering the prohibition on  pyramiding for the same symptom. See, e.g., Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Under Diagnostic Codes 5302-5306 for Muscle Groups II through VI, a maximum 30 percent rating requires "severe" impairment in the non-dominant arm. 38 C.F.R. § 4.73. Evaluation of muscle injuries as slight, moderate, moderately severe, or severe, is based on the type of injury, the history and complaints of the injury, and objective findings. 38 C.F.R. § 4.56(d). 

A "severe" muscle disability occurs when there was a through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring. Records should show hospitalization for a prolonged period for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements. Objective evidence of severe muscle disability includes ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track. Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area. Muscles swell and harden abnormally in contraction. Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function. Additional signs of severe muscle disability, when present, include: X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile; and induration or atrophy of an entire muscle following simple piercing by a projectile. 38 C.F.R. § 4.56(d)(4).

As held by the Court, the criteria for evaluating muscle injuries under 38 C.F.R. § 4.56 involves a "totality-of-the-circumstances test" with no single fact controlling the outcome of determination. Tropf v. Nicholson, 20 Vet. App. 317, 324-25 (2006) (Tropf II). In Robertson v. Brown, 5 Vet. App. 70 (1993), the Court held that a history of debridement did not mandate a specific rating under 38 C.F.R. § 4.56 absent evidence of symptomatic disability. Similarly, in Tropf II, the Court held that the presence of retained metal fragments in muscle that was essentially asymptomatic did not entitle a claimant to a "moderate" compensable rating under 38 C.F.R. § 4.56 as a matter of law. Tropf II, 20 Vet. App. at 324-25.

The evidence of record supports the criteria for a "severe" 30 percent rating under Diagnostic Codes 5302-5306 for the Veteran's left shoulder muscle injuries. 38 C.F.R. § 4.7. Specifically, per his VA examinations, VA treatment records, private treatment records, and credible lay statements, there is evidence of the required "severe" muscle disability. STRs document that the Veteran injured his left shoulder in June 1974, receiving 28 stitches after he fell through a glass plate. There was a deep laceration; however, there was no infection and no swelling. He was put on physical profile.

Post-service, the Veteran reports left shoulder and left hand pain with loss of strength worsening over the years. See September 2009 videoconference hearing testimony. The August 2002 VA examiner noted some "adherence" of the scar to the left shoulder muscle with some tissue loss. There was a noticeable loss of muscle bulk in the left biceps and atrophy of the left triceps muscle. The September 2004 VA examiner found reduced muscle strength rated 3/5 for the left shoulder, as well as muscle atrophy. 

In November 2005 Dr. Glenn Dubler assessed atrophy of the brachium with loss of deltoid and triceps and biceps muscles. The July 2007 VA examiner remarked there was visible atrophy of the brachial, deltoid, and triceps. Reduced strength was noted. 

During September 2009 hearing testimony, the VLJ observed visible muscle atrophy for the record. See hearing testimony at page 9. Both April 2010 VA examiners recorded atrophy of the left shoulder muscles. A private ChiroMed Inc. report dated in February 2011 reflected on "severe" atrophy of the left triceps muscle. The June 2011 VA neurological examiner identified left triceps and left forearm atrophy. The severity of his pain made it difficult to participate in strength testing. Overall, this evidence reveals consistent complaints of many of the cardinal signs and symptoms of muscle disability to include loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement. See 38 C.F.R. § 4.56(c). There is also evidence of inability to keep up with work requirements. 

For compensable muscle group injuries which are in the same anatomical region, but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups. 38 C.F.R. § 4.55(e). In the present case, this provision is applicable, since Muscle Groups II through VI are in the same anatomical region (the shoulder girdle and arm), but act on different joints (medical evidence of record consistently shows that the shoulder, wrist, and finger joints are all impacted by the service-connected injury). However, since each muscle group is already rated as "severe" at the maximum 30 percent rating available, it is impossible for any muscle group to be rated one level higher. Thus, under this provision, the combined evaluation for all affected muscle groups in this region is the maximum 30 percent rating. By law, the Veteran is not entitled to a higher rating above 30 percent for the combined evaluation of his left shoulder muscle groups under 38 C.F.R. § 4.55(e).

As discussed above, the Veteran already is assigned a maximum 30 percent rating for limitation of motion of his left shoulder joint under Diagnostic Code 5201. 38 C.F.R. § 4.71a. Although the Veteran's left shoulder disorder could also be evaluated under 38 C.F.R. § 4.73, Diagnostic Codes 5302-5306, for muscle disability, 30 percent is also the maximum rating available under these diagnostic codes. So their application here would not benefit him. And, as already stated, he is not entitled to a separate and additional rating for his left shoulder muscle disability, as manifestations of a disability under multiple diagnoses (i.e., pyramiding) is to be avoided under 38 C.F.R. § 4.14. 


The Merits of the Claim - Separate Rating for Left Shoulder Scar

The Veteran's left shoulder scar was originally rated under 38 C.F.R. § 4.118, Diagnostic Code 7805, for scars causing limitation of function of an affected part. The affected part was the left shoulder joint, which was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5201, limitation of motion of the arm. Since the Board has assigned a 30 percent rating for left shoulder joint and muscle residuals, Diagnostic Code 7805 is no longer applicable. 

The criteria for rating scars were revised, effective October 23, 2008. See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. pt. 4). However, the amendments only apply to claims filed on or after October 23, 2008. A claimant may also specifically request consideration under the amended criteria, irrespective of whether the disability has worsened since the last review. See id. 

The Veteran's increased rating claim was pending in May 2006, prior to the October 2008 effective date, and VA has not received a request from the Veteran for consideration under the amended criteria. Therefore, the 2008 amended criteria will not be addressed in this decision. 

Under the pre-October 2008 criteria, a scar that is superficial and painful on examination may be assigned a maximum 10 percent rating. See 38 C.F.R. § 4.118, Diagnostic Code 7804. 

A separate, additional 10 percent rating is warranted for a left shoulder scar under Diagnostic Code 7804. 38 C.F.R. § 4.7. VA examinations dated in August 2002, September 2004, December 2008, and April 2010 confirm that the left shoulder scar is often tender and painful either to palpation or on a subjective basis. This symptomatology is separate and distinct from his left shoulder joint and muscle manifestations. Esteban, supra. A 10 percent rating is the maximum rating available under Diagnostic Code 7804.

The evidence does not support a disability rating greater than 10 percent for the left shoulder scar under any of the other potentially applicable diagnostic codes. 38 C.F.R. § 4.7. The Board has considered Diagnostic Codes 7800-7803. However, there is no evidence or contention by the Veteran of a scar disfiguring the head, face, or neck (Diagnostic Code 7800). There is also no evidence or contention of a deep scar or one that causes limited motion on the left shoulder that exceeds 39 square cm. (Diagnostic Code 7801) or a superficial scar that exceeds 929 square cm. (Diagnostic Code 7802). Finally, there is no evidence or contention of a superficial scar that is unstable with frequent loss of skin covering (Diagnostic Code 7803). VA scar examinations dated in August 2002, September 2004, December 2008, and April 2010 do not demonstrate any of these criteria. The left shoulder scar was not shown to be unstable, and its size was measured at most to be 28 square cm. Thus, these diagnostic codes will not be applied, as Diagnostic Code 7804 is the most appropriate here. See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence).

In conclusion, the evidence supports a separate disability rating of 10 percent, but no greater, for the Veteran's left shoulder scar under Diagnostic Code 7804. 38 C.F.R. § 4.3. This 10 percent rating is effective throughout the entire appeal period. 

The Merits of the Claim - Separate Rating for Neuropathy of the Left Hand

A muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions. 38 C.F.R. § 4.55(a). The Board has also considered a separate rating under 38 C.F.R. § 4.124a, Diagnostic Codes 8510-8540, for nerve impairment. Where separate and distinct manifestations have arisen from the same injury, separate disability ratings may be assigned where none of the symptomatology of the conditions overlaps. Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

The facts of this case support the separate application of a neurological diagnostic code. The Veteran has credibly indicated on numerous occasions, as far back his original July 1990 and August 1991 claims, that he experiences neurological symptoms radiating from his left shoulder to his left hand and fingers. See also April 2007 VA Form 9. Thus, his neurological issues affect different body parts from his left shoulder. He has consistently and credibly reported numbness, weakness, tingling, and sensory deficits in his left hand and fingers. 

The May 2011 VA examiner concluded that based on a physical examination of the Veteran and a review of the evidence of record, "there is a significant neuromuscular component" to the left shoulder disability. The June 2011 VA neurological examiner assessed radiation down the left arm from the original service-connected injury, in a radial nerve distribution. The examiner requested that an electromyography (EMG) / nerve conduction velocity (NCV) test be performed. VA performed an EMG / NCV test in July 2011. The findings were compatible with a chronic left brachial plexopathy, which according to an earlier February 2011 ChiroMed Inc. evaluation, pertains to the radial nerve. 

The RO did not specifically assign a separate rating for neurological manifestations of his left shoulder disability under 38 C.F.R. § 4.124a, Diagnostic Code 8514, incomplete paralysis of the radial nerve. Resolving doubt in the Veteran's favor, the Board will assign separate neurological rating, as it is in the Veteran's benefit and supported by the record.    

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances. 38 C.F.R. § 4.120 (2011). 

Under 38 C.F.R. § 4.124a (2011), disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function. With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves. The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree. 

In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis. The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis. 38 C.F.R. § 4.123 (2011).

Under Diagnostic Code 8514, for the non-dominant arm, mild or moderate incomplete paralysis of the radial nerve, and therefore also neuritis and neuralgia of that nerve, warrants a 10 percent rating; severe incomplete paralysis of the radial nerve warrants a 40 percent rating. With complete paralysis of the radial nerve, a 60 percent rating is warranted, for drop of the hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger, or where the patient cannot extend the hand at the wrist, extend the proximal phalanges of the fingers, extend the thumb, or make lateral movement of the wrist, or where there is supination of the hand, weakened extension and flexion of the elbow, or where loss of synergetic motion of extensors seriously impairs the hand grip, or where total paralysis of the triceps occurs only as the greatest rarity. 38 C.F.R. § 4.124a. 

The words "slight," "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6. 

There is evidence suggestive of "moderate" incomplete paralysis of the radial nerve warranting a separate 20 percent rating for the left hand and fingers. 38 C.F.R. § 4.7. Specifically, the Veteran has consistently reported, and VA examinations confirm - numbness, pain, weakness, tingling, sensory deficits, and diminished reflexes in his left hand and fingers. The Veteran also has difficulty grasping and holding objects and making a fist. See VA examinations dated in August 2002, September 2004, July 2007, December 2008, and June 2011. 

However, the Veteran's statements and the medical evidence of record document no evidence of hand drop, bowel or bladder impairment, muscle atrophy, loss of tone, or other organic changes in the left hand or fingers that could entitle him to a higher rating above 20 percent. Although he has atrophy of his upper arm and shoulder muscles, no atrophy is noted for the hand or fingers. There is also no evidence or allegation of complete paralysis. As such, a separate 20 percent rating, but no greater, for "moderate" neuropathy of the left hand and fingers associated with the Veteran's left shoulder disability is granted. 38 C.F.R. § 4.3.   

The Board has considered alternative diagnostic codes to determine whether they may be applied. In particular, the Board considered Diagnostic Codes 8515 and 8516, which address median and ulnar nerves in the upper extremity area. But under these diagnostic codes as well, evidence of "severe" symptomatology for the left hand and fingers would be necessary to grant a rating in excess of 20 percent for impairment in the left hand and fingers. Such symptomatology is not shown. Diagnostic Code 8514 remains the most appropriate diagnostic code here. See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence).

The RO previously staged the Veteran's left shoulder disability rating. That is, the RO awarded a 20 percent rating from June 24, 2002 to April 26, 2010, and a 30 percent rating as of April 26, 2010. However, the Board finds that it is not necessary to "stage" the Veteran's ratings, as his symptoms have been fairly consistent throughout the entire appeal period at the 30, 20, and 10 percent levels being granted for each separate manifestation of his left shoulder disability. Hart, 21 Vet. App. at 509-510. 


Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring the case for extra-schedular consideration. 38 C.F.R. § 3.321(b)(1). Since the rating criteria for his left shoulder muscle disability reasonably describe the claimant's disability level and symptomatology, in that they directly address occupational functioning (inability to meet work requirements under 38 C.F.R. § 4.56(d)(4)(ii)), the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluation is, therefore, adequate, and no referral is required. Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96. The evidence fails to show anything unique or unusual about the Veteran's left shoulder disability that would render the schedular criteria inadequate. 


The Merits of the Secondary Service Connection Claim for a Cervical Spine Disorder 

The Veteran contends that his current cervical spine stenosis is the result of his service-connected left shoulder disability. In particular, he asserts that residual discomfort from his service-connected left shoulder disability to his hand and fingers made him lose his grip on the handrail of his truck in August 2003, causing him to fall hard on his cervical spine. See April 2007 VA Form 9. The Veteran has been service connected for his left shoulder since 1995. The Board presently grants the appeal and finds that secondary service connection for a cervical spine disorder is warranted. 

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression. 38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153; 38 C.F.R. §§ 3.303, 3.306. 

A disability can also be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition. 38 C.F.R. § 3.310(a). Secondary service connection may be established by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition. 38 C.F.R. § 3.310(b), effective October 10, 2006. See 71 Fed. Reg. 52,744-52,747 (September 7, 2006). See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991). Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448. 

A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to the service-connected disability. Velez v. West, 11 Vet. App. 148, 158 (1998). See also Wallin v. West, 11 Vet. App. 509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, like Velez, that competent medical nexus evidence is required to associate a disorder with a service-connected disability).

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine. 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

When determining service connection, all theories of entitlement, direct and secondary, must be considered by the Board if raised by the evidence of record, applying all relevant laws and regulations. Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004). However, claims which have no support in the record need not be considered by the Board, as the Board is not obligated to consider "all possible" substantive theories of recovery. That is, where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory. Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009). 

There is no evidentiary support for service connection for a cervical spine disorder on a direct basis. STRs are negative for any complaint, treatment, or diagnosis of a cervical spine disorder. Post-service, a December 1977 National Guard examination is negative for any complaints or diagnosis of a cervical spine disorder. Post-service, the first lay or medical evidence of a cervical disorder appears to be from 2005, over 30 years after discharge from service. There is also no medical evidence of a nexus between the Veteran's current cervical spine disorder and his military service. The June 2011 VA neurological examiner opined that the actual June 1974 in-service injury to the left shoulder did not involve his latter neck problems that developed in 2003. Accordingly, the Board will only address the theory of secondary service connection when deciding the cervical spine issue presented on appeal, as this is the only theory reasonably raised by the evidence of record. Robinson, 557 F.3d at 1361. 

The threshold criterion for service connection - on either a direct or secondary basis, is the existence of a current disability. Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225. A private magnetic resonance imaging (MRI) report dated in October 2005 and a VA examination dated in May 2011 have diagnosed the Veteran with cervical intervertebral disc disease, cervical spondylosis, and multi-level cervical stenosis. There is therefore sufficient evidence the Veteran has a current cervical spine disorder. 

With regard to secondary service connection, there is probative medical evidence of record that demonstrates the Veteran's cervical spine disorder was caused by his service-connected left shoulder disability. 38 C.F.R. § 3.310(a); Velez, 11 Vet. App. at 158. Specifically, in a June 2011 VA neurological examination, Dr. Victoria Chang, M.D. opined that residual problems with the left arm and hand from the 1974 accident, per the Veteran's history, appear to have contributed to the fall that injured his neck in 2003. 

The Court has held that VA cannot reject a medical opinion simply because it is based on a history supplied by the Veteran and that the critical question is whether that history was accurate. Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); see, e. g., Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a Veteran's statement renders a medical report incredible only if the Board rejects the statements of the Veteran). 

The Veteran was first diagnosed with neck problems shortly after the August 2003 truck accident. He also credibly reported left hand and left finger neurological difficulties prior to the August 2003 truck accident. See e.g., August 2002 VA examination. He is credible in relating that he fell in August 2003 after numbness in his left hand hindered his ability to hold a truck rail. In the present decision, the Board has also awarded a separate neurological rating for his left hand and finger symptoms associated with his service-connected left shoulder injury. This VA physician opinion provides strong evidence in support of secondary service connection for a cervical spine disorder. There are no contrary, negative opinions of record. 

Resolving any doubt in the Veteran's favor, secondary service connection for a cervical spine disorder is granted. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The Board emphasizes that it is granting secondary service connection for a cervical spine disorder on the basis that is the direct result of his service-connected left shoulder disability, as opposed to aggravation. The appeal is granted as to that issue. 

ORDER

Prior to April 26, 2010, an increased 30 percent disability rating for joint and muscle manifestations of a left shoulder disability is granted.

A separate 10 percent disability rating for a left shoulder scar is granted, subject to the laws and regulations governing the payment of VA compensation.

A separate 20 percent disability rating for neuropathy of the left hand and fingers, associated with the Veteran's service-connected left shoulder disability, is granted, subject to the laws and regulations governing the payment of VA compensation.

Service connection for a cervical spine disorder as secondary to a service-connected left shoulder disability is granted. 


REMAND

As noted, a claim for a TDIU is raised by the record. Because this matter should be addressed by the RO in the first instance, a remand to the AOJ is warranted on the TDIU matter for further development and adjudication. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should perform the necessary development of the TDIU claim, to include securing a VA examination to determine if the Veteran's service-connected left shoulder and cervical spine disabilities, standing alone, render him unable to secure and follow a substantially gainful occupation, for purposes of entitlement to a TDIU.

2. Thereafter, the RO/AMC must consider all of the evidence of record and adjudicate the TDIU claim. If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran an opportunity to respond.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


